HARALSON, J.
“Where there is a sale of goods, to be paid for in cash on delivery, payment and delivery are concurrent acts. In such case, payment is a condition precedent to passing title to the vendee. If delivery is made without demanding payment, or under circumstances showing no expectation of immediate payment, the condition is waived, and the title passes; but, if the goods are put into the possession of the buyer, on the understanding or agreement that he will pay for them immediately, and he fails 'or refuses to do so, the seller may recover the goods.” — Shines v. Steiner, 76 Ala. 458; Harmon v. Goetter, 87 Ala. 325; Benjamin on Sales, (6th ed.), §§ 1, 320, and n. 4, p. 298.
The facts in this case show, without conflict, that the contract for the sale of the chattels sued for, to the defendant by the plaintiff, was for cash to be paid on de-liverv, the payment being a condition precedent to passing the title to defendant.
Affirmed.